 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDStevenL.Weaver Construction,Inc.andOperatingEngineers,Local No. 3. Case 27-CA-9648January 17, 1989DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn April 28, 1987, the National Labor RelationsBoard issued an Order,' inter alia, ordering the Re-spondent to make certain employees whole for anylossof earnings and other benefits suffered byreason of the Respondent's discrimination againstthem.On December 7, 1987, the United StatesCourt of Appeals for the Tenth Circuit entered itsjudgment enforcing the Board's Order.2On August 15, 1988, the Regional Director forRegion 27 issued a backpay specification and noticeof hearing alleging the amounts of backpay due thediscriminatees under the Board's Order, and notify-ing the Respondent that it should file a timelyanswer complying with the Board's Rules and Reg-ulations.Although properly served with a copy ofthebackpay specification, theRespondent hasfailed to file an answer.On October 11, 1988, the General Counsel filedwith the Board a Motion for Summary Judgment,with exhibits attached. Subsequently, on October13, 1988, the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. The Re-spondent did not file a response. The allegations inthe motion are therefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record, the Board makes the fol-lowingRuling on the Motion for Summary JudgmentSection 102.563 of the Board's Rules and Regula-tions provides that if an answer is not filed within'The Board's Order was not included in bound volumes.2No. 87-2636, unpublished.3 Formerly Sec. 102.54. The Board amended its rules governing pro-ceedings concerning compliance with Agency orders effective November21 days from the service of the backpay specifica-tion, the Board may find the allegations of thespecification to be true and enter an appropriateorder.4According to the uncontroverted allega-tions in the Motion for Summary Judgment, theRespondent, despite having been advised of thefiling requirements, has failed to file an answer tothe backpay specification. In the absence of goodcause for the Respondent's failure to file an answer,we deem the allegations in the backpay specifica-tion to be admitted as true, and we grant the Gen-eral Counsel's Motion for Summary Judgment. Ac-cordingly,we conclude that the net backpay duethe discriminatees is as stated in the backpay speci-fication and we will order payment by the Re-spondent to the discriminatees.ORDERThe National Labor Relations Board orders thatthe Respondent, Steven L. Weaver Construction,Inc.,Ogden, Utah, its officers, agents, successors,and assigns, shall make whole the discriminateesnamed below, by paying them the amounts follow-ing their names, plus interest accrued to the date ofpayment as prescribed inNew Horizons for the Re-tarded,5minus tax withholdings required by Feder-al and state laws:John Hansen$13,110Lanny Nelson4,453Monte Bailey8,22013, 1988. The substance of former Secs. 102.54 and 102.55 has been incor-porated into Sec. 102.56 as revised; and former Sec. 102.56, with somemodification, has become the new Sec. 102.57, while the substance offormer Sec. 102.57 has become par. (c) of the new Sec. 102.55, in therevised rules.4We note that the Regional Director erroneously informed the Re-spondent that it had to file an answer within 15 days. In light of the Re-spondent's failure to file an answer or a response to the Notice to ShowCause, we find thatthe RegionalDirector'smisstatementin no way prej-udiced the Respondent.5 283 NLRB 1173 (1987).Interest on and afterJanuary 1, 1987,shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 U.S.C. § 6621.Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 U.S.C. § 6621), shall be computed in accordance withFloridaSteelCorp.,231 NLRB 651 (1977).292 NLRB No. 43